Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of TW109142116, filed in Taiwan on 11/30/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 1, the claim recites the following, each of which renders the claim indefinite:
	
“ one of the machine learning algorithms” on line 6 (unclear antecedent basis, not sure if the machine learning algorithm is the same one or another one).

With respect to Claim 8, the claim recites the following, each of which renders the claim indefinite:
	
“on one of the machine learning algorithm” on line 12 (unclear antecedent basis, not sure if the machine learning algorithm is the same one or another one).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 6, 7, 8, 10, 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor (U.S. Patent Pub. No. 2015/0339459, hereafter referred to as Taylor) in view of Kano et al (U.S. Patent Pub. No. 2017/0071479, hereafter referred to as Kano).

Regarding Claim 1, Taylor teaches an image-based blood vessel detecting method, comprising: detecting first to-be-evaluated data through a first detecting model to obtain a first detection result (paragraph 134-135, Taylor teaches segmentation can be done on the image for the first initial model), wherein the first detecting model is constructed based on one of a plurality of machine learning algorithms (The Examiner interprets that the first model can be created by any type of algorithm, paragraph 269, paragraph 134-paragraph 137, Taylor teaches using a geometric segmentation algorithm on the images that contains blood vessels.), the first to-be-evaluated data comprises at least one medical image obtained from photographing a blood vessel (paragraph 108, Taylor teaches capturing images of the blood vessels), and the first detection result output by the first detecting model comprises at least one pixel of the at least one medical image belonging to the blood vessel (paragraph 133-paragraph 137, Claim 189, Taylor teaches performing segmentation and using different models to detect blood flow and using that information for pixel display, which the Examiner interprets that the system identifies pixels of blood vessels).
Taylor does not explicitly disclose detecting second to-be-evaluated data through a second detecting model to obtain a second detection result, 
wherein the second detecting model is constructed based on one of the machine learning algorithms, the second to-be-evaluated data comprises the first detection result, and the second detection result output by the second detecting model comprises the at least one pixel in the at least one medical image belonging to the blood vessel.
Kano is in the same field of art of medical imaging of blood vessels. Further, Kano teaches detecting second to-be-evaluated data through a second detecting model to obtain a second detection result (the Examiner interprets the second detection model broadly since the claims does not define what the model is being used for specifically, paragraph 162, Kano teaches a second calculating unit that determines values between the blood value of the vessels.), 
wherein the second detecting model is constructed based on one of the machine learning algorithms, (the Examiner interprets that machine learning algorithm, can be any type of algorithm for calculating any type of measurement that is originated form the vessels information, paragraph 197-paragraph 198, Kano teaches total value of the blood inflow.) the second to-be-evaluated data comprises the first detection result (the Examiner interprets that the “second to be evaluated data” can come from the first image, since the claim does state that the “second to be evaluated data” comes from a second image, therefore, paragraph 197, paragraph 198, paragraph 239, Kano teaches calculating the blood vessel morphology index of the CT images in the time series.), and the second detection result output by the second detecting model comprises the at least one pixel in the at least one medical image belonging to the blood vessel (paragraph 194, Kano teaches the analyzing the pixel of interest in the lumen region and predicting the value of the morphology index.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taylor by incorporating the in the middle level image processing of the first, second and third identifying unites that is taught by Kano, to make the invention that captures medical image of the patient, performs image processing the image to determine vessel features and vessel identification features via first, second and third units to determine the extent of the lesion disease in the patient; thus, one of ordinary skilled in the art would be motivated to combine the references since here is a possibility that the need to perform the catheter surgery may be eliminated, if it is possible to evaluate homogenous ischemia of coronary arteries, by using an X-ray Computed Tomography image (hereinafter, simply “CT image”), a Magnetic Resonance Angiography (MRA) image, or an ultrasound image of the heart (paragraph 5, Kano).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 3 & 10, Taylor in view of Kano discloses wherein the at least one medical image comprises a plurality of medical images sorted based on a time sequence, and the method, after obtaining the second detection result (paragraph 357-paragraph 360, Kano teaches segmentation of the blood vessels), further comprises: 
segmenting each of the medical images into a plurality of blood vessel regions belonging to the blood vessel based on the second detection result of the medical images to obtain a plurality of segmentation images (paragraph 357-paragraph 360, Kano teaches segmentation of the blood vessels); 
determining a displacement of each pixel of the blood vessel regions in the segmentation images based on the time sequence (paragraph 69, paragraph 436, paragraph 437, Kano teaches taking the difference between the stenosis ratio of the blood vessels to see progression of the disease.); and 
classifying the blood vessel regions based on a comparison result between the displacement corresponding to each of the blood vessel regions and the blood vessel regions in a previous one of the segmentation images (paragraph 69, paragraph 436, paragraph 437, Kano), 
wherein the comparison result is related to the displacement and an overlapping size between the blood vessel regions (paragraph 181-paragraph 183, Kano teaches the displacement of the blood vessels at different points in time.).  

In regards to Claim 6 & 13, Taylor in view of Kano discloses wherein the method, after the second detection result is obtained, further comprises: 
determining a target blood vessel based on a projection position corresponding to the at least one medical image (paragraph 40, paragraph 41, Kano teaches determining the starting point of the blood vessels); and 
determining a blood vessel starting point of the target blood vessel of the at least one medical image (paragraph 40, paragraph 41, paragraph 88, Kano teaches the determining the different starting points.).  


In regards to Claim 7 & 14, Taylor in view of Kano discloses wherein the method, after determining the blood vessel starting point of the target blood vessel of the at least one medical image (paragraph 416-paragraph 419, Kano teaches capturing images and generating a 3D mapping of the vessels.), further comprises: 
mapping the target blood vessel to the segmentation image corresponding to the second detection result based on the blood vessel starting point (paragraph 416-paragraph 419, Kano teaches capturing images and generating a 3D mapping of the vessels.), 
wherein the segmentation image comprises the at least one pixel belonging to the blood vessel (paragraph 416-paragraph 419, Kano).  


Regarding Claim 8, Taylor teaches a blood vessel detecting apparatus, comprising: 
a storage device storing a plurality of program codes (paragraph 12, paragraph 13, Taylor); and 
a processor coupled to the storage device and configured to load and execute the program codes to: detect first to-be-evaluated data through a first detecting model to obtain a first detection result (paragraph 134-135, Taylor teaches segmentation can be done on the image for the first initial model), 
wherein the first detecting model is constructed based on one of a plurality of machine learning algorithms (The Examiner interprets that the first model can be created by any type of algorithm, paragraph 269, paragraph 134-paragraph 137, Taylor teaches using a geometric segmentation algorithm on the images that contains blood vessels.), 
the first to-be-evaluated data comprises at least one medical image obtained from photographing a blood vessel (paragraph 108, Taylor teaches capturing images of the blood vessels), and 
the first detection result output by the first detecting model comprises at least one pixel of the at least one medical image belonging to the blood vessel (paragraph 133-paragraph 137, Claim 189, Taylor teaches performing segmentation and using different models to detect blood flow and using that information for pixel display, which the Examiner interprets that the system identifies pixels of blood vessels).
Taylor does not explicitly disclose detect second to-be-evaluated data through a second detecting model to obtain a second detection result, 
wherein the second detecting model is constructed based on one of the machine learning algorithms, the second to-be-evaluated data comprises the first detection result, and the second detection result output by the second detecting model comprises the at least one pixel in the at least one medical image belonging to the blood vessel.
Kano is in the same field of art of medical imaging of blood vessels. Further, Kano teaches detect second to-be-evaluated data through a second detecting model to obtain a second detection result (the Examiner interprets the second detection model broadly since the claims does not define what the model is being used for specifically, paragraph 162, Kano teaches a second calculating unit that determines values between the blood value of the vessels.), 
wherein the second detecting model is constructed based on one of the machine learning algorithms (the Examiner interprets that the “second to be evaluated data” can come from the first image, since the claim does state that the “second to be evaluated data” comes from a second image, therefore, paragraph 197, paragraph 198, paragraph 239, Kano teaches calculating the blood vessel morphology index of the CT images in the time series.), the second to-be-evaluated data comprises the first detection result, and the second detection result output by the second detecting model comprises the at least one pixel in the at least one medical image belonging to the blood vessel (paragraph 194, Kano teaches the analyzing the pixel of interest in the lumen region and predicting the value of the morphology index.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taylor by incorporating the in the middle level image processing of the first, second and third identifying unites that is taught by Kano, to make the invention that captures medical image of the patient, performs image processing the image to determine vessel features and vessel identification features via first, second and third units to determine the extent of the lesion disease in the patient; thus, one of ordinary skilled in the art would be motivated to combine the references since here is a possibility that the need to perform the catheter surgery may be eliminated, if it is possible to evaluate homogenous ischemia of coronary arteries, by using an X-ray Computed Tomography image (hereinafter, simply “CT image”), a Magnetic Resonance Angiography (MRA) image, or an ultrasound image of the heart (paragraph 5, Kano).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claims 2, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Taylor in view of Kano in view of Bressloff et al (U.S. Patent Pub. No. 2017/0076014, hereafter referred to as Bressloff).

Regarding Claims 2 & 9, Taylor in view of Kano teaches medical imaging that performs vessel analysis on the image.
Taylor in view of Kano does not explicitly disclose performing image processing on the at least one medical image, wherein the image processing is related to augmentation of a contour of the blood vessel, and the second to-be- evaluated data further comprises the at least one medical image on which the image processing is performed.
Bressloff is in the same field of art of blood vessel imaging. Further, Bressloff teaches performing image processing on the at least one medical image (paragraph 130, paragraph 138, Bressloff teaches blood vessels that caused by the forming of lesion), 
wherein the image processing is related to augmentation of a contour of the blood vessel (paragraph 138, paragraph 139, Bressloff teaches capturing contours maps of the diseased tissue long the vessel or arc length), and the second to-be- evaluated data further comprises the at least one medical image on which the image processing is performed (paragraph 138, paragraph 139, Bressloff teaches capturing contours maps of the diseased tissue long the vessel or arc length).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Taylor in view of Kano by analyzing the contours of the vessels that is taught by Bressloff, to make the invention that captures medical image of the patient, performs image processing the image to determine vessel features such as contours and vessel identification features via first, second and third units to determine the extent of the lesion disease in the patient; thus, one of ordinary skilled in the art would be motivated to combine the references since it does not take into account the variation of the disease along the section of the artery in which the stent is to be located, and the document does not disclose adjusting the design parameters of the stent at different locations along the stent according to the variation in disease characteristics (paragraph 9, Bressloff).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Allowable Subject Matter
Claims 4, 5, 11, 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665